UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7021



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CALVIN SNUGGS,

                                                Defendant - Appellant.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CR-00-214, CA-02-751-1)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Snuggs, Appellant Pro Se. Steven Hale Levin, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Calvin Snuggs seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss his 28

U.S.C. § 2255 (2000) motion. Snuggs cannot appeal this order unless

a circuit judge or justice issues a certificate of appealability,

and   a   certificate   of   appealability     will    not   issue    absent   a

“substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2000).         An appellant meets this standard by

demonstrating    that   reasonable        jurists    would   find     that   his

constitutional    claims     are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                 , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Snuggs has not made the requisite showing.              Accordingly, we

deny Snuggs’ motion for a certificate of appealability and dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                      DISMISSED




                                      2